Case 2:20-cv-01340-MTL Document1 Filed 07/08/20 Page 1 of 8

 

 

ot pump ___ tepene |

Kenneth Kestenbaum — — 4 ‘
ox \

Phoenix, AZ, 85028 JUL0 8 2020 0

480-747-3660 Us —— i

ken@argarizona.com ee TeTMCT OF ORIZONA NA i

Plaintiff Pro Se | BY. ae DEPUTY,

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

Acclara Solutions, LLC, a Texas limited
liability company,
Case No. CV20-01 340-PHX-MTL

Plaintiff,
VS. NOTICE OF REMOVAL

KENNETH KESTENBAUM, an
individual, DOES 1-10; XYZ
Companies 1-10,

 

Defendants

 

TO: THE JUDGES FOR THE UNITED STATES
DISTRICT COURT FOR THE DISTRICT OF

ARIZONA - PHOENIX:

PLEASE TAKE NOTICE that Defendant Kenneth Kestenbaum, under 28 U.S.C. §§
1332, 1441, and 1446, hereby removes the action entitled Acclara Solutions, LLC v
Kenneth Kestenbaum., et al., filed in the Superior Court of the State of Arizona, in and
for the County of Maricopa, bearing Case No. CV2020-007718, to the United States
District Court for the District of Arizona — Phoenix Division. As required by 28 U.S.C. §
1446(a), Removing Defendant sets forth below a short and plain statement of the grounds

for removal:

 

 
Case 2:20-cv-01340-MTL Document1 Filed 07/08/20 Page 2 of 8

INTRODUCTION

1. Plaintiff Acclara Solutions, LLC commenced this action on or about July
6, 2020 by filing a Summons and Complaint in the Superior Court of the State of
Arizona, in and for the County of Maricopa. Copies of all pleadings, processes, and
orders in the state court are attached hereto as Exhibit A.

2. In their Summons and Complaint, Plaintiffs seek an advisory opinion on
whether or not an employer can be held responsible for the conduct of its officers while
such officers are performing work on behalf of the employer (See Ex. A, Complaint)
Removing Defendant denies categorically Plaintiffs’ allegations.

3. On information and belief, defendant Kenneth Kestenbaum has not yet
been properly joined or served in this action, and therefore need not consent to removal.

See 28 U.S.C. § 1446(b)(2)(A).

Hl
Case 2:20-cv-01340-MTL Document1 Filed 07/08/20 Page 3 of 8

GROUNDS FOR REMOVAL

This action may be removed under 28 U.S.C. § 1441(a) because this Court has

original jurisdiction over this action under 28 U.S.C. § 1332(a)(2). There is complete

diversity of citizenship between the parties who have been properly joined and served (no

party has been joined and served), and on information and belief the amount in

controversy, exceeds $75,000, exclusive of interest and costs.

L

THERE IS COMPLETE DIVERSITY OF CITIZENSHIP

BETWEEN THE PARTIES PROPERLY JOINED AND SERVED IN
THIS ACTION

1. Upon information and belief, at the time Plaintiffs commenced this civil
action, and at all times since, Plaintiff was a limited liability company
organized under the laws of the State of Texas and is considered to be a citizen
of Texas for the purposes of this action. (See Ex. A, Complaint)

2. At the time Plaintiff commenced this civil action, and at all times since,
Defendant Kestenbaum was and is an individual residing in Maricopa County,
Arizona, and therefore is a citizen of the State of Arizona for purposes of
complete diversity. See 28 U.S.C. § 1332(c)(1). Defendant Kestenbaum has not
been properly joined or served in this action. See 28 U.S.C. § 1441(b)(2).

3. Accordingly, this action involves “citizens of different States.” 28 U.S.C.

§ 1332(a)(1)-(2). Plaintiffs are, on information and belief, citizens of the State of
Texas, and because no defendant that was properly joined and served in this
action is a citizen of the State of Arizona, removal of this action is proper under

28 U.S.C. § 1441(b)(2).
Case 2:20-cv-01340-MTL Document1 Filed 07/08/20 Page 4 of 8

II. THE AMOUNT-IN-CONTROVERSY REQUIREMENT IS SATISFIED

1. The amount-in-controversy requirement for diversity jurisdiction is
satisfied in this case because while the Plaintiffs’ Summons and Complaint demands
Declaratory Relief, Defendant Kestenbaum must make mandatory counterclaims that will
far exceed the rule that “matter in controversy exceeds the sum or value of $75,000,
exclusive of interest and costs.” 28 U.S.C. § 1332(a).

2. A removing defendant need only show “a ‘reasonable probability’ that
the claim is in excess of the statutory jurisdictional amount” of $75,000. United Food &
Comm’! Workers Union v. Centermark Properties Meriden Square, Inc., 30 F.3d 298,
304-05 (2d Cir. 2004) (quoting Tongkook Am., Inc. v. Shipton Sportswear Co., 14 F.3d
781, 784 (2d Cir. 2004)) (emphasis added).

For diversity purposes, the amount in controversy is determined by the amount sought
on the face of the plaintiff's pleadings, so long as the plaintiff's claim is made in good
faith. Greenberg, 134 F.3d at 1253; De Aguilar, 47 F.3d at 1408. The test to be used by
the district court is “whether it is more likely than not that the amount of the claim will
exceed [the jurisdictional amount].” Allen v. R&H Oil & Gas Co., 63 F.3d 1326, 1336
(5th Cir. 1995). As the Fifth Circuit has stated, “[t]he district court must first examine
the complaint to determine whether it is ‘facially apparent’ that the claims exceed the
jurisdictional amount. If it is not thus apparent, the court may rely on “summary
judgment-type’ evidence to ascertain the amount in controversy.” St. Paul Reinsurance,
134 F.3d at 1253 (footnotes omitted). If a defendant fails to establish the requisite

jurisdictional amount, the court must remand the case to state court. However this is not
Case 2:20-cv-01340-MTL Document1 Filed 07/08/20 Page 5 of 8

an action where damages are sought. In an action for declaratory or injunctive relief,
“the amount in controversy is measured by the value of the object of the litigation.” Hunt
v. Washington State Apple Advertising Comm’n, 432U.S. 333, 347 (1977); see also St.
Paul Reinsurance, 134 F.3d at 1252-53 (quoting Leininger v.Leininger, 705 F.2d 727,
729 (5th Cir. 1983)) (“The amount in controversy, in an action for declaratory or
injunctive relief, is the value of the right to be protected or the extent of the injury to be
prevented.”). In Plaintiff's complaint, it is clear on its face that they have pled that they
could suffer enormous financial harm. Plaintiff Acclara has over 750 employees. They
have made it clear in their complaint that if the Declaratory Relief they seek is not
granted, that the business will suffer enormous financial losses. Defendant Kestenbaum
has made legal demand for $120,000,000 (one hundred twenty million dollars) in actual
and punitive damages. To the extent that the Court is not persuaded by this argument,
Defendant requests that the Court allow Defendant to present evidence to support this
claim, including the testimony of Acclara officers and or owners as to the anticipated
amount of the “injury to be prevented” if the relief they seek is granted. In this case the
“injury to be prevented” by the declaratory relief is in the tens, if not hundreds of
millions of dollars, by Acclara’s own admissions.

I. ADDITIONAL PROCEDURAL REQUIREMENTS

1. In addition to satisfying the requirements of diversity jurisdiction, Removing

Defendant has satisfied all other requirements for removal.

2. Removal is timely because less than 30 days have passed since Plaintiffs filed
their Summons and Complaint on July 6, 2020. See 28 U.S.C. § 1446(b).
3. Plaintiffs’ Summons and Complaint provide a sufficient basis for removal of

this action because it is clear from the face of that document that the requirements of 28
Case 2:20-cv-01340-MTL Document1 Filed 07/08/20 Page 6 of 8

U.S.C. § 1332(a) are satisfied. See generally Christian, Klein & Cogburn v. NASD, 970 F.
Supp. 276, 278 (S.D.N.Y. 1997) (“an initial document, by whatever name, which contains
enough information to allow defendant to intelligently ascertain removability qualifies as an
initial pleading” for purposes of 28 U.S.C. § 1446(b)) (internal quotations omitted).

4, In accordance with 28 U.S.C. § 1446(a), a copy of all process, pleadings, and
orders in the state court action is attached hereto collectively as Exhibit A.

5. In accordance with 28 U.S.C. § 1446(d), Removing Defendants will promptly
provide written notice of the filing of this Notice of Removal to Plaintiffs and shall file a
copy of this Notice along with a Notice of Removal to Federal Court with the Clerk of the
Superior Court of the State of Arizona, County of Maricopa, where this action currently is
pending.

6. Based upon the allegations in Plaintiffs’ Summons and Complaint, the proper
venue for removal of this action under 28 U.S.C. § 112(b) is the United States District Court
for the District of Arizona — Phoenix, because this District embraces the Supreme Court of
the State of Arizona, County of Maricopa, the forum in which the removed action was
pending.

7. Should any question arise as to the propriety of the removal of this action, the
Removing Defendants request the opportunity to brief any disputed issues and to present

evidence as well as oral argument in support of their position.

WHEREFORE, Removing Defendants give notice that this matter in the
Superior Court of the State of Arizona, County of Maricopa, bearing Case No. CV2020-
007718, is hereby removed to the United States District Court for the District of Arizona,

and request that this Court retain jurisdiction for all further proceedings in this matter.

Hf
Dated:

Case 2:20-cv-01340-MTL Document1 Filed 07/08/20 Page 7 of 8

July 7, 2020

Respectfully Submitted,

beAWT

Kenneth Kestenbaum
Plaintiff Pro Se
PO Box 22083

Phoenix, AZ 85028
oO mn Da BW NY &

DO bO NYO NYO HB HYD NY NY NO KR Re we Be Be HB BE EB RE
oN OO oO BP WD NY FP CO HO WAN DTD NH BP WB NYO KF OC

 

 

Case 2:20-cv-01340-MTL Document1 Filed 07/08/20 Page 8 of 8

CERTIFICATE OF SERVICE
I cerfity that a copy of the foregoing Notice of Removal was served by depositing said
copy in the U.S. Mail, first class, postage prepaid on July 7, 2020 addressed to:
Roger L. Cohen
Jaburg & Wilk, P.C.
3200 N. Central Avenue, 20th Floor
Phoenix, AZ 85012
Attorneys for Plaintiff Acclara Solutions, LLC
By /s/ Kenneth Kestenbaum

Kenneth Kestenbaum
Plaintiff Pro Se

 
